Citation Nr: 9904729
Decision Date: 04/01/99	Archive Date: 06/24/99

DOCKET NO. 97-28 236               DATE APR 01, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 22, 1999:

In the Headers on pages 2 through 18 the name and case number of
the appellant which read "IN THE APPEAL OF XXXXXXX X. XXXXXXXXXX,
XC XX XXX XXX, IN THE CASE OF XXXX XXXXXXXXXX" are corrected to
read "IN THE APPEAL OF XXXXX X. XXX, SS XXX XX XXXX."

CHRISTOPHER P. KISSEL 
Acting Member, Board of Veterans' Appeals

Citation Nr: 9904729  
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-28 236 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection a psychiatric disorder 
with headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to December 
1968 and from June 1971 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hypertension, lumbar spine pain 
with limitation of motion, and depression with anxiety and 
headaches (also claimed as PTSD).  By rating decision of the 
RO dated in May 1997, the RO determined that the veteran was 
not entitled to service connection for PTSD.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  In April 1998, the veteran testified at 
a hearing before the hearing officer of the RO.

The issues of entitlement to service connection for a 
psychiatric disorder with headaches and PTSD will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record attributing a 
current hypertension disability to service or to an event or 
injury therein.

2.  There is no competent evidence of record attributing a 
current back disability to service or to an event or injury 
therein.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for a 
back disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted  well grounded claims for entitlement 
to service connection for hypertension and a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Thus, in order for a 
service connection claim to be well grounded, there must be 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

The Board notes that the veteran's service medical records 
for his second period of service are unavailable.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are unavailable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

I. Hypertension

In his testimony at the hearing in February 1996, the veteran 
claimed that his hypertension was first manifested during his 
second period of active service while in the Air Force.  He 
indicated that he was placed on medication, including Valium,  
in order to control his hypertension.

Review of the veteran's service medical records shows that 
there is no indication of hypertension or heart disease 
during service.  A service medical record dated in December 
1966 reveals that the veteran complained of pain in the chest 
and abdomen, but the examiner provided an impression of 
congenital or acquired vascular malformation of the upper 
abdomen.  He also indicated that the gastro-intestinal 
symptoms were complex and not readily explained and that it 
could be psychophysiological.  The veteran had blood pressure 
readings taken on several occasions during service.  The 
readings taken during his first period of active service are 
as follows:
Date
Blood Pressure
08/65
130/78
12/66
140/78
12/66
125/75
04/67
118/68
12/68
122/62
06/70
130/80

There is no service medical record suggesting hypertension 
during the veteran's first period of active service.  A 
indicated hereinabove, the veteran's service medical records 
from his second period of active service were not available.

Subsequent to service, there are VA and private medical 
records dated from February 1996 to February 1998.  The 
veteran had a blood pressure reading on several occasions.  
There is no reading of record that could be construed as 
constituting hypertension and there is no diagnosis by any 
competent authority that the veteran has hypertension.

The evidence of record does not show that the veteran 
currently has hypertension that is attributable to his 
military service.  Although there are no records available 
for the second period of active service, there is no evidence 
of hypertension during his first period of active service, 
nor is there evidence that the veteran currently has 
hypertension.  Therefore, pursuant to Caluza, his claim 
cannot be characterized as plausible.  The veteran, as a 
layman, is not competent to establish a diagnosis or etiology 
of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (layperson is generally not competent to render an 
opinion on a matter requiring medical knowledge, such as 
diagnosis or causation); See also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Accordingly, his statements to the 
effect that a claimed condition is due to service do not give 
rise to a well-grounded claim.  The fact that his statements 
were presented as testimony does not change the fact that his 
opinion is not competent.  The Board does note that he 
testified that he has elevated blood pressure that was first 
manifested during his second period of active service.  
However, his post-service records do not substantiate his 
attributions.  Furthermore, no competent professional has 
established a relationship between any current hypertension 
and service.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well 
grounded claim for service connection for hypertension, the 
claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80.

II. Back Disability

In his testimony at the hearing in April 1998, the veteran 
claimed that his back disability was the result of back 
muscle spasms due to stress incurred during service.  He 
indicated that he did not, specifically, injure his back 
during his period of active service.

Review of the veteran's service medical records shows that 
there is no indication of a back disorder during service.  
The veteran underwent numerous service medical examinations 
between August 1965 to June 1971.  Reports of medical 
examination dated in August 1965, May 1967, December 1968, 
June 1970, and June 1971 all show that upon clinical 
evaluation, his spine and musculoskeletal systems were 
normal.  Similarly, reports of medical history completed by 
the veteran and dated in August 1965, May 1967, December 
1968, June 1970, and June 1971 all show that the veteran 
indicated that he did not then have, nor did he ever have 
recurrent back pain.  The records for the veteran's second 
period of active service are not available for review.

Subsequent to separation from service, there are VA and 
private medical records dated from February 1996 to February 
1998, which show that the veteran has been treated 
intermittently for reports of back pain.  A VA hospital 
report dated in August 1996 shows that the veteran reported 
back pain wherein he had continued limited range of motion 
and pain in the lumbar spine.  There was no attribution made 
that the back disorder was the result of service.

Thereafter, VA outpatient treatment records dated from March 
1996 to May 1997 show that the veteran reported episodes of 
back pain.  He attributed the back pain to a truck accident 
in 1980 and a fall at work in 1991.  Physical examination of 
his musculoskeletal system during this period revealed that 
the veteran had full range of motion and that the back was 
otherwise within normal limits.  

A physical examination report dated in July 1996 shows that 
the spinal examination revealed significant scoliosis right 
curve in the thoracic region.  There was no pain on 
tenderness over the spine, no clubbing cyanosis or pedal 
edema, and the musculoskeletal system was otherwise within 
normal limits.

A physical examination report dated in August 1996 shows that 
the musculoskeletal system had a normal range of motion.  The 
veteran reported chronic neck and back pain secondary to 
arthritis for 15 years and a 1991 fall down a flight of 
stairs.

VA outpatient treatment records dated from September 1996 to 
November 1996 reveal that the veteran presented with numerous 
orthopedic complaints, including chronic low back pain.  The 
veteran reported that he had severe arthritis of the cervical 
and thoracic spine, however, X-ray reports failed to confirm 
the veteran's assertions.

Private outpatient treatment records dated from February 1996 
to February 1998 reveal that he was treated on a regular 
basis for a back disorder.  The veteran attributed his back 
disorder to motor vehicle accident in 1980 wherein he was 
driving an 18-wheeler and to a fall down a flight of stairs 
in 1991.  He reported continued muscle spasms and given 
assessments of low back pain.  He has been treated with 
medication and electrotherapy.  There was no attribution made 
to his period of active service.

The evidence of record does not show that the veteran's 
current back disability is attributable to his military 
service.  Although there is evidence that he presently has a 
back disability, there is no indication by a competent 
authority that the current disability is related to service.  
Moreover, the veteran, himself, has attributed the back 
disability to two post-service accidents.  Additionally, 
there is no evidence of a back disability until 1996, 
approximately eighteen (18) years after separation from 
service.  Therefore, pursuant to Caluza, his claim cannot be 
characterized as plausible.  The veteran, as a layman, is not 
competent to establish a diagnosis or etiology of a 
condition. See Espiritu, 2 Vet. App. at 494; See also Moray, 
5 Vet. App. at 214.  Accordingly, his statements presented at 
the RO hearing that the claimed back disorder is due to 
service are contradicted by his own statement previously made 
to his private and VA physicians, and thus, they do not give 
rise to a well-grounded claim.  The fact that his statements 
were presented as testimony does not change the fact that his 
opinion is not competent.  Furthermore, no competent 
professional has established a relationship between the 
current back disability and service.

As a result of the foregoing facts and pursuant to the above 
cited law, the Board finds that the claim is not well 
grounded.


ORDER

Having found the claims not well grounded, entitlement to 
service connection for hypertension and a back disorder is 
denied.


REMAND

The veteran contends, in essence, that his psychiatric 
disorder and headaches disability were manifested during his 
period of active service.  Specifically, during his testimony 
before the RO in April 1998, he asserted that was 
hospitalized in a psychiatric hospital while at the Clark Air 
Force Base in the Philippines in 1973 because of stress, 
anxiety and headaches.  Review of the veteran's service 
medical records reveals that records from his second period 
of active service are not available.  However, it is not 
clear whether an effort was made to obtain records from the 
psychiatric hospital in the Philippines.  Post-service 
medical records reveal that the veteran has been treated 
intermittently between 1996 and 1998 for major depression 
with anxiety and migraine headaches.  The Board is of the 
opinion that additional development is required prior to 
further disposition of this matter.

Additionally, the veteran asserts that he is entitled to 
service connection for PTSD.  The veteran reported having 
experienced certain stressors during his period of active 
service in the Republic of Vietnam.  These stressors included 
the transporting of body bags during his period of service as 
a flight engineer.  The veteran has received a Vietnam 
Service Medal and has indicated that he was engaged in 
combat, but there is no evidence of combat of record and the 
veteran has stated that he did not receive a Combat 
Infantryman Badge or Purple Heart.

The Board notes that the veteran has been diagnosed with 
PTSD.  The record does not indicate whether RO undertook the 
development of this issue by contacting the U. S. Army & 
Joint Services Environmental Support Group ("ESG", now 
known as the "U. S. Armed Services Center for Research of 
Unit Records" or "USASCRUR"), or the Director of the 
National Archives and Records Administration (NARA) for the 
verification of stressors.  As such, the Board finds that 
additional development is required prior to further 
adjudication of this matter.

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

In this case, it is unclear whether the veteran was engaged 
in combat with the enemy.  In an elaboration and 
clarification of Zarycki, the Court noted in Moreau v. Brown, 
9 Vet. App. 389 (1996), that 38 C.F.R. § 3.304(f) requires 
three elements to support and award of service connection for 
PTSD: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in service stressor occurred.  
Further, the Court had held in Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996) as a matter of law that if the claimed 
stressor is not combat-related, the appellants' lay testimony 
regarding the in-service stressors is insufficient to 
establish the occurrence of the stressor.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should request that the 
veteran furnish the names and addresses 
of all the health care providers, to 
include the psychiatric hospital in the 
Philippines and Clark Air Force Base, 
that have accorded him treatment for his 
psychiatric disorder and headaches, and 
for his PTSD.  If appropriate, the RO 
should also obtain duly-executed 
authorization release forms to complete 
in connection with a request for the 
release of private medical records.

2.  Upon the receipt of a satisfactory 
response from the veteran and/or the 
properly executed authorization release 
form(s), the RO should then request that 
all health care providers identified by 
the veteran, to include the psychiatric 
hospital in the Philippines and Clark Air 
Force Base, furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him for his 
psychiatric disorder and headaches, and 
for his PTSD.

3.  Upon completion of the above 
development, the RO should then afford 
the veteran a complete and thorough VA 
examination specialist in neurological 
and psychiatric disorders in order to 
determine the nature and severity of his 
psychiatric disorder and headaches.  The 
examining specialist must be provided 
with the veteran's claims folder and 
should review the veteran's medical 
history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

The examiner should specifically discuss 
and, if necessary, reconcile the varying 
opinions regarding the etiology and 
diagnoses of the veteran's psychiatric 
disorder and headaches.  The examiner 
should specifically indicate whether it 
is as likely as not (or less likely) that 
the veteran's psychiatric disorder and 
headaches are the result of the veteran's 
period of active service.  The examiner 
is respectfully requested to support the 
opinion.  In particular, all terms used 
in assessing the veteran's disability 
should be free of ambiguity.

4.  Following the above development, the 
RO should review the entire evidentiary 
record in order to determine whether the 
veteran is entitled to service connection 
for a psychiatric disorder and headaches.
5.  The RO should request that the 
veteran specify the dates and exact units 
to which he was permanently assigned in 
the United States and the units to which 
he was assigned on his tour of duty in 
the Republic of Vietnam.  The RO should 
also request that he submit any 
additional information concerning the 
claimed in-service stressors, to include 
the names, grades, approximate dates, and 
units of assignment during which he 
witnessed the transport of body bags.  He 
should be requested to furnish specific 
information concerning his missions as a 
flight engineer.  The veteran should be 
informed that he has the opportunity to 
submit additional evidence, to include 
the medical evidence previously requested 
by the RO, to support his claim.

6.  Upon receipt of the foregoing 
information, the RO should request the 
National Personnel Records Center to 
provide morning reports from the specific 
units to which the veteran indicates he 
was assigned.  The RO should also contact 
the National Archives and Records 
Administration (NARA), ATTN: NCPMA-0, 
9700 Page Boulevard, St. Louis, MO 63132 
in order obtain additional information 
regarding the veteran's stressful period 
of active service.

7.  The RO should contact all appropriate 
organizations in order to verify the 
claimed stressors.  The RO should prepare 
a summary of all of the claimed stressors 
already reported by the veteran in 
previous statements.  This summary along 
with a copy of entries from the morning 
reports, if any, and any additional 
information received pursuant to this 
remand, should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) formerly the United 
States Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
which may have pertinent information.

8.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors while he was on active duty, 
and if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
cases of Zarycki, Dizoglio, Moreau and 
West with regard to corroborative 
evidence.  If the RO determines that the 
record provides credible evidence that 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.

9.  If the RO determines that one or more 
alleged stressor events are verified by 
credible supporting evidence, the RO 
should arrange for the appellant to be 
accorded an examination by a VA 
psychiatrist in order to determine 
whether he has PTSD based on any in-
service stressors.  The RO must specify 
for the examiner the stressor or 
stressors that the RO has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should comment 
explicitly upon whether the events 
claimed by the appellant as a stressor or 
stressors and confirmed by the RO are of 
the quality required to produce PTSD.  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors in 
service and the current diagnosis of 
PTSD.  The report should include the 
complete rationale for all opinions 
expressed.  Any specialized studies or 
tests deemed necessary should be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.

Thereafter, if the benefit sought is not granted, a 
supplemental statement of the case should be issued to the 
veteran and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.  
The purpose of this REMAND is to obtain additional 
information and to ensure compliance with due process  
considerations

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


           
     CHRISTOPHER P. KISSEL
     Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

